Citation Nr: 1620329	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder involving a herniated disc at L4-5, including secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of this appeal during a videoconference hearing in June 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.

In October 2011, and again in August 2014, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration (also a derivative claim for a total disability rating based on individual unemployability (TDIU)).

In a June 2015 decision since issued, the Board denied the Veteran's claim for service connection for a low back disorder, but instead again remanded her claim for a TDIU for still further development and consideration.

The Veteran appealed the Board's June 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), to the extent it had denied her claim for service connection for a low back disorder.  In January 2016, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision denying this claim and remand this claim for further development and then readjudication in compliance with directives specified.  The Court issued an Order in February 2016 granting the Joint Motion and returned the case to the Board.


Meanwhile, in an intervening July 2015 rating decision, the Appeals Management Center (AMC) granted the derivative TDIU claim, effective June 28, 2014, the date the Veteran left her last place of employment and was awarded disability benefits by the Social Security Administration (SSA).  She has not since, in response, contested that effective date, so her derivative TDIU claim is no longer at issue in this appeal, having been resolved apparently to her satisfaction.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she has to separately appeal "downstream" issues, such as the effective date of an award).

This appeal of her remaining claim for a low back disorder has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This claim, however, requires more development before being readjudicated, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

An additional VA medical nexus opinion is needed addressing the Veteran's theory of entitlement to service connection for a low back disorder, including especially secondary to her service-connected right and left knee disabilities.

In the prior August 2014 remand, the Board requested an opinion as to whether the Veteran's service-connected right and left knee disabilities were aggravating her low back disorder.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The VA compensation examiner designated to provide this opinion was instructed to explain any disagreement with a favorable July 2011 opinion.  The July 2011 opinion is a handwritten private progress note indicating that "[b]ack pain-seem [sic] likely related to overuse due to knee pain + [illegible]."  As noted in the Joint Motion, the examiner's signature is not entirely legible, but it does not appear to be signed by either Dr. B. or Dr. M.

In a November 2014 opinion, a VA compensation examiner stated that "[a]lso in review of the July 2011 opinion of [Dr. B.], he finds [the Veteran] has functional loss from her back pain but never provided the opinion that htis [sic] is related to her knee pain.  Therefore I do not see a conflict of opinions that need resolution."  The November 2014 VA examiner appeared to conflate, and attribute the information provided by Dr. M., as being provided by Dr. B.  Additionally, the November 2014 VA examiner did not consider and adequately address the July 2011 conflicting private opinion, as requested in the Board's remand.  The November 2014 VA examiner stated that he agreed with "all" other providers that the Veteran's lumbar spondylosis is not caused by "or exacerbated by her service[-]connected knee pain."  However, the July 2011 opinion indicates all the providers did not agree with that opinion.  Additionally, the VA examiner did not fully address whether the Veteran's lumbar spondylosis was aggravated by her service-connected knee disabilities.  Both causation and aggravation must be sufficiently addressed in a claim for secondary service connection.  38 C.F.R. § 3.310(a) and (b).

Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the November 2014 opinion is inadequate, additional medical comment is required.  Accordingly, this claim must be remanded for a new VA opinion and, if necessary, a VA examination more fully addressing whether the Veteran's service-connected right and left knee disabilities either caused or are aggravating her low back disorder (lumbar spondylosis).

Also, in an April 2016 statement, the Veteran indicated she has received additional VA treatment and that she has an altered gait (which is the essential basis of her claim that she has to alter her gait owing to her service-connected right and left knee disabilities).  As it stands, her VA treatment records in the file only date up to November 2012.  Consequently, all more recent VA treatment records must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence to the extent generated within VA's healthcare system, so it is deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the appellant's more recent VA treatment records - meaning those dated since November 2012.  Document all efforts to obtain these additional records and appropriately notify the Veteran if unable to obtain them.  38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After receiving all additional records, forward the virtual claims file to the VA examiner that provided the November 2014 opinion or, if unavailable, a VA clinician of appropriate expertise, to provide an addendum opinion.  Ask the examiner to do the following:

a.  Review all pertinent information of record, including the November 2014 opinion, the July 2011 handwritten opinion from an unidentified private provider (this opinion does not appear to be signed by Dr. B. or Dr. M.), and records of the 2011 fracture and the Veteran's subsequent use of a wheelchair.  Confirm the review included all relevant evidence.

b.  Indicate whether, as the unidentified medical professional posited, through overuse, the Veteran's service-connected knee disabilities are aggravating her nonservice-connected low back disorder.

c.  If no aggravation is found, indicate whether instead, at any point in time during the course of this appeal, including after the 2011 fracture, the Veteran's service-connected knee disabilities were aggravating her nonservice-connected low back disorder.

d.  Reconcile any disagreement with the favorable July 2011 opinion by the unidentified private provider.

e.  Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings and medical principles, etc., leading to the conclusions.

f.  If the designated VA clinician determines that an additional physical examination of the Veteran is necessary to provide the opinions, have her undergo this additional examination.  Whether an additional examination is needed, however, is entirely in the designated VA clinician's discretion.

3.  Review the opinions to ensure they comply with the terms of this remand (i.e., are responsive to the specific questions asked and the concerns noted in the Joint Motion).  If they do not provide the level of information needed, return the report to the examiner for all necessary additional information.


4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send her another Supplemental Statement of the Case (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  .

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

